                        UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF TENNESSEE


United States of America
                                           Plaintiff,
v.                                                         Case No.: 3:19−cv−00658

Nissan Motor Acceptance Corporation
                                           Defendant,

                               ENTRY OF JUDGMENT

        Judgment is hereby entered for purposes of Rule 58(a) and/or Rule 79(a) of the
Federal Rules of Civil Procedure on 8/20/2019 re [9].


                                                                         Kirk L. Davies
                                                        s/ Jessica Wayman, Deputy Clerk




     Case 3:19-cv-00658 Document 10 Filed 08/20/19 Page 1 of 1 PageID #: 64
